 

Amendment No. 1

to

Falcon Mines/Falcon Group Claims Lease Agreement - Joint Venture Option

 

February 22, 2012

 

This amendment No. 1 (this “Amendment”) amends the Falcon Mines/Falcon Group
Claims Lease Agreement - Joint Venture Option (the “Lease”) by and between the
Falcon Group Claims (“Falcon”) and Ironwood Gold Corp., a Nevada corporation
(the “Company”) (the Company and Falcon each a “Party” and collectively the
“Parties”) signed as of January 25, 2011, and is made as of the date set forth
above by and between the Parties.

 

RECITALS

 

WHEREAS, the Parties have previously entered into the Lease for the development
of a gold-silver mining project known as the Falcon Mine Property (the
“Property”); and

 

WHEREAS, in accordance with Section 9 of the Lease, the Company is obligated to
make a payment of $150,000 to Falcon on or before November 30, 2011 (the
“November Payment”), and in accordance with Section 10 of the Lease, the Company
is obligated to issue a total of 3,000,000 pre-split shares of Company common
stock by November 30, 2011 (the “Share Issuance”); and

 

WHEREAS, the Parties wish to acknowledge the performance and completion of
certain obligations under the Lease by the Company and to amend the Lease to
extend the due dates of the November Payment and Share Issuance as more fully
described below.

 

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein, the sufficiency of which is hereby acknowledged, the parties
agree as follows:

 

TERMS AND CONDITIONS

 

1.     Cash Payments and Issuance of Common Stock. In consideration for Falcon’s
agreement to extend the due dates of the November Payment and the Share Issuance
to April 6, 2012, the Company agrees to: (a) pay Falcon $5,000 cash via wire
transfer on or before January 27, 2012 (the “1st Payment”); (b) pay Falcon
$5,000 cash via wire transfer on or before March 10, 2012 (the “2nd Payment”);
and (c) issue to Falcon, or a nominee of Falcon, 500,000 shares of common stock
of the Company within three (3) business days of execution of this Amendment
(the “Shares”). The Parties expressly agree and acknowledge that the 1st Payment
has been made by the Company. It is further expressly agreed and acknowledged
that the 1st Payment, 2nd Payment and the Shares constitute additional
consideration to the obligations currently set forth in the Lease.

 

2.     Status and Copies of Reports on the Property. Provided the Lease remains
in full force and effect, the Company agrees to promptly provide Falcon with
copies of all reports as they are generated regarding the Property, including
geophysical, electronic and topographical maps of the Property, and the
Company’s estimated costs and future plans for the Property.

 

3.     Effectiveness. This Amendment shall be effective when executed by the
Parties. All other terms and provisions of the Lease shall remain in full force
and effect. Capitalized terms not defined herein shall have the meanings
ascribed to them in the Lease.

 

 

 

 

4.     Counterparts. This Amendment may be signed in counterparts, each of which
when taken together shall constitute one fully executed document.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first set forth above.

 

Ironwood Gold Corp.

 

    Name: Behzad Shayanfar   Title: Chief Executive Officer  

  

Falcon Patented Claims and

Falcon Group Claims

 

    Name: Robert L. Wyllie   Individually and as Attorney In Fact   for the
Falcon Group Claims  

  

[Signature Page to Falcon Lease Amendment]

 

 

 

